STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                           NO.   2021   KW    1303


VERSUS


REGINALD         BROADWAY                                                  DECEMBER             30,    2021




In   Re:          Reginald              Broadway,        applying        for     supervisory            writs,

                  19th          Judicial         District       Court,     Parish          of   East     Baton
                  Rouge,          No.    DC - 20- 02737.




BEFORE:          WHIPPLE,           C. J.,    PENZATO AND         HESTER,       JJ.


        WRIT      DENIED          AS     MOOT.     The    records    of        the    East      Baton    Rouge
Parish      Clerk          of     Court' s    Office       reflect       that    the       district      court

acted       on     relator'         s     motion     to        dismiss     and        motion      for     bond
reduction         on       March    3,    2021.


                                                         VGW
                                                         AHP

                                                         CHH




COURT      OF APPEAL,             FIRST    CIRCUIT




        DEPUTY         C     RK    OF    COURT
                  FOR      THE     COURT